        Case 1:20-cv-03538-GLR Document 241 Filed 06/11/21 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


  FEDERAL TRADE COMMISSION,
                                                    Case No. 1:20-cv-3538
         Plaintiff,
  v.

  RAGINGBULL.COM, LLC, et al.,

         Defendants.



PLAINTIFF FEDERAL TRADE COMMISSION’S MOTION FOR LEAVE TO FILE AN
                      AMENDED COMPLAINT

       The Federal Trade Commission (“FTC”) respectfully moves this Court for leave to file an

amended complaint under Federal Rule of Civil Procedure 15(a). The FTC seeks to amend its

first amended complaint to: 1) remove the FTC’s request for equitable monetary relief under

Section 13(b) of the FTC Act, in light of the Supreme Court’s recent decision in AMG Capital

Management, LLC v. FTC, 141 S. Ct. 1341 (2021), and make related changes, 2) remove

Winston Corp. and Winston Research Inc. from the complaint, 1 3) modify Count III to remove

Defendant Kyle Dennis (“Dennis”) from the count; and 4) allege additional facts supporting the

FTC’s claims against all Defendants.

       In support of this motion, the FTC is submitting a copy of the proposed Second Amended

Complaint and a redline showing the proposed changes from the first amended complaint, which

are attached hereto as Exhibits A and B respectively.




 1
  This Court has already dismissed Winston Corp. and Winston Research Inc. from this matter.
ECF No. 235.

                                                   1
         Case 1:20-cv-03538-GLR Document 241 Filed 06/11/21 Page 2 of 9



                                       BACKGROUND

       On December 7, 2020, the FTC commenced this action and filed its initial complaint.

ECF No. 1. On February 4, 2021, the FTC filed an amended complaint (the “FAC”) solely to

dismiss MFA Holdings Corp. from this action. 2 ECF No. 164, 164-1. On or around April 26,

2021, the FTC informed counsel for Defendants that it would be seeking leave to amend the

FAC, in light of the Supreme Court’s recent decision in AMG. The FTC also requested the

Defendants’ consent to a temporary stay until the FTC moved to amend the FAC. Defendants

RagingBull.com, LLC, Jeffrey M. Bishop, Jason Bond, Sherwood Ventures, LLC, and Jason

Bond, LLC (collectively “the GT Defendants”) all agreed to a stay until June 7, 2021. ECF No.

229. Defendant Dennis did not agree. ECF No. 230. This Court granted the temporary stay as

to the GT Defendants. ECF No. 232. Pursuant to Local Rule 103(6)(d), on June 4, 2021, FTC

counsel provided Defendants’ counsel with a copy of the proposed amended complaint and asked

if they would consent to the FTC’s motion for leave to file an amended complaint. The GT

Defendants have not taken a position as to whether they consent to or oppose the motion.

Defendant Dennis has not responded to indicate whether he will consent to or oppose the motion.

       The FTC’s proposed amended complaint would remove the FTC’s request for equitable

monetary relief under Section 13(b) of the FTC Act, in light of the Supreme Court’s recent

decision in AMG, and make related changes throughout the complaint regarding the FTC’s

authority to obtain monetary relief under that section. 3 The proposed amended pleading would

also allege additional facts supporting the FTC’s claims against the Defendants, including that



 2
  Since none of the Defendants had answered the initial complaint at that time, the FTC
amended as of right under Fed. R. Civ. P. 15(a).
 3
   The amended complaint also corrects a scrivener’s error in the FAC, and refers to
RagingBull.com, LLC, Sherwood Ventures, LLC, and Jason Bond, LLC as limited liability
companies rather than “corporations.”

                                                    2
         Case 1:20-cv-03538-GLR Document 241 Filed 06/11/21 Page 3 of 9



Defendant Jeff Bishop has stated that Defendants do not possess substantiation for the earnings

claims they make to consumers, that Defendants Sherwood Ventures, LLC and Jason Bond, LLC

share employees with Raging Bull, and that those Defendants received large distributions of

funds from the Raging Bull enterprise. Finally, the proposed amended complaint would contain

additional factual allegations concerning Defendant Kyle Dennis’s role and involvement in the

Raging Bull scheme, including additional examples of earnings claims and statements that

Dennis made in connection with the sale and marketing of Raging Bull services, and Defendants’

lack of substantiation for these earnings claims.

                                          DISCUSSION

I.     Leave To Amend Pleadings Is Freely Given Under Fed. R. Civ. P. 15(a)

       Federal Rule of Civil Procedure 15(a) directs that a court “should freely give leave” to a

party to amend its pleading when justice so requires. The Supreme Court has held that, in the

absence of compelling circumstances, leave to amend should be granted. See Foman v. Davis,

371 U.S. 178, 182 (1962) (“[I]n the absence of any apparent or declared reason . . . the leave

sought should, as the rules require, be ‘freely given.’”). The Fourth Circuit typically grants

plaintiffs wide latitude to file amended complaints: “it is our policy to liberally allow amendment

in keeping with the spirit of Federal Rule of Civil Procedure 15(a).” Scott v. Family Dollar

Stores, Inc., 733 F.3d 105, 112 (4th Cir. 2013) (citations omitted).

       The policy of liberally permitting amendments is so strong that it circumscribes the

judge’s discretion. The Fourth Circuit has held that, “while the trial court is given discretion to

deny amendment, that discretion is limited by the interpretation given Rule 15(a) in Foman, and

by the general policy embodied in the Federal Rules favoring resolution of cases on their merits.”




                                                     3
         Case 1:20-cv-03538-GLR Document 241 Filed 06/11/21 Page 4 of 9



Island Creek Coal Co. v. Lake Shore, Inc., 832 F.2d 274, 279 (4th Cir. 1987) (internal quotation

marks omitted).

II.    The FTC’s Request To Amend The FAC Meets The Rule 15(a) Standard

       Leave to amend a complaint should be denied “only when the amendment would be

prejudicial to the opposing party, there has been bad faith on the part of the moving party, or the

amendment would be futile.” Edwards v. City of Goldsboro, 178 F.3d 231, 242-43 (4th Cir.

1999) (emphasis in original; internal quotation marks omitted) (finding abuse of discretion on the

part of lower court for denying plaintiff’s motion for leave to amend). Furthermore, “delay alone

is not sufficient reason to deny leave to amend. The delay must be accompanied by prejudice,

bad faith, or futility.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 509-10 (4th Cir. 1986);

citing Davis v. Piper Aicraft Corp., 615 F.2d 606, 613 (4th Cir. 1980) (“[d]elay alone however,

without any specifically resulting prejudice, or an obvious design by dilatoriness to harass the

opponent, should not suffice as a reason for denial”); see also MercExchange, L.L.C. v. eBay,

Inc., 271 F. Supp. 2d 784, 786-87 (E.D. Va. 2002).

       The FTC’s motion to file an amended complaint should be granted because there is no

prejudice to defendants, the FTC has not been dilatory in its request, and none of the other listed

factors are present. Indeed, within days of the AMG decision, FTC counsel contacted

Defendants’ counsel and informed them that they would be seeking Commission approval to

amend the complaint to remove the monetary claim under Section 13(b) and make any other

amendments before the commencement of discovery. FTC counsel provided the proposed

amended complaint to Defendants’ counsel shortly after it was approved by the Commission.

       A.      Defendants Will Not Be Unfairly Prejudiced By The Amended Complaint

        Whether an amendment is prejudicial will often be determined by the nature of the

 amendment and its timing. “A common example of a prejudicial amendment is one that ‘raises

                                                     4
         Case 1:20-cv-03538-GLR Document 241 Filed 06/11/21 Page 5 of 9



 a new legal theory that would require the gathering and analysis of facts not already considered

 by the [defendant, and] is offered shortly before or during trial.’” Laber v. Harvey, 438 F.3d

 404, 427 (4th Cir. 2006), quoting Johnson, 785 F.2d at 509. Defendants will not be unfairly

 prejudiced by the FTC’s request to amend the complaint. Here, the proposed amendments do

 not expand the scope of the litigation or introduce any new theory of liability. Instead, they

 remove the FTC’s claims for equitable monetary relief under Section 13(b), remove one of

 the defendants (Dennis) from one of the existing counts (Count III), and add additional facts

 supporting the existing counts. The Fourth Circuit has allowed amendments to a pleading

 where a party seeks to amend in order to bolster factual allegations supporting existing theories

 of liability. See Scott, 733 F.3d at 118-19 (4th Cir. 2013) (reversing district court’s denial of

 leave to amend and noting that the amended pleading “included numerous additional facts”

 and the “proposed amended complaint merely elaborates on the allegation in the original

 complaint”).

        Moreover, the Court has not entered a scheduling order and full merits discovery in

 this case has not commenced. Only one set of defendants (namely, Raging Bull.com, LLC,

 Jason Bond and Jeff Bishop) has answered the FAC, and those defendants have requested and

 obtained a stay of discovery pending this Court’s ruling on the FTC’s motion to amend the

 complaint. Defendant Dennis has not answered the FAC. While Dennis’s motion to dismiss

 and to strike the FAC is pending (ECF No. 225), the relief he requests therein would be

 largely mooted by allowing the proposed amended complaint. 4

  4
   Because Dennis refused to stay the briefing on his motion to dismiss, the FTC filed an
opposition to Dennis’ motion to dismiss the FAC on May 18, 2021. ECF No. 236. While the
FTC contends that the FAC sufficiently pleads Dennis’ liability under Section 5 of the FTC Act
(Counts I and II), the proposed amended pleading here – which provides additional examples of
Dennis’ deceptive earnings claims – should address and moot any argument raised by Dennis
regarding the sufficiency of the complaint’s allegations as to his liability. For prudential reasons,
and as discussed in the FTC’s opposition to Dennis’s motion to dismiss, the FTC’s proposed

                                                      5
        Case 1:20-cv-03538-GLR Document 241 Filed 06/11/21 Page 6 of 9



       Courts in this Circuit have freely granted leave to amend even where discovery has

commenced and the case is nearing trial, which is far from the case here. See, e.g., Eigles v.

Jong K. Kim, No. CIV. WDQ-07-2223, 2009 WL 5108581, at *2 (D. Md. Dec. 16, 2009)

(“Amendments that require little additional discovery, arise well before trial, and are not

entirely unexpected do not unduly prejudice the non-moving party.”) (citations removed);

Harvey, 438 F.3d at 428 (finding no prejudice in allowing amendment where defendant had

not conducted significant discovery, even though district court had already entered judgment

against plaintiff). The amended complaint will not enlarge the scope of merits discovery in

this case, and the FTC is moving well before trial to amend. In contrast, the Fourth Circuit

has upheld a district court’s decision allowing the amendment of a complaint a mere five

weeks from trial. Smith v. Town of Clarkton, N. C., 682 F.2d 1055, 1059 (4th Cir. 1982) (“if

the underlying facts or circumstances relied upon by plaintiff may be a proper subject of

relief, he ought to be afforded an opportunity to test his claim on the merits”) (citing Foman).

       Nor can Defendants claim that the additional allegations are “entirely unexpected.”

The vast majority of the additional facts arise from Defendants’ disclosures to the temporary

receiver or Defendants’ own court filings in this matter. And the additional examples of

earnings claims made by Defendant Dennis come from the sales videos and marketing

materials that Dennis appeared in and are offered in the amended complaint to put to bed

Dennis’ contention that the facts pled in the FAC as to his personal involvement and

participation in the deception were not sufficiently specific, or that he lacks sufficient notice

of the charges against him.




amended pleading would also remove Dennis from the ROSCA count (Count III). ECF No. 236
at 30.

                                                     6
           Case 1:20-cv-03538-GLR Document 241 Filed 06/11/21 Page 7 of 9



          Furthermore, Defendants bear the burden of showing that the proposed amendments to

the complaint are prejudicial. See Mulvey Const., Inc. v. Bituminous Cas. Corp., No. CIV.A.

1:07-0634, 2011 WL 1231603, at *2 (S.D.W. Va. Mar. 30, 2011); Atlantic Bulk Carrier Corp.

v. Milan Express Co, Inc., No. 3:10CV103, 2010 WL 2929612, *4 (E.D. Va. July 23, 2010);

see also Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993) (burden of showing

prejudice rests with party opposing amendment). Defendants cannot meet their burden here,

when discovery has not even begun and the amendments merely provide further detail and

corroborate the factual allegations already set forth in the FAC.

          B.    The Proposed Amendments Are Not Futile

          Second, the changes to the FAC are not futile. The proposed amended complaint

removes the claim for monetary relief under Section 13(b) in light of the AMG decision and

pleads additional facts supporting the FTC’s claims, including examples of Defendants’

deceptive earnings claims. A court must determine whether an amendment to a complaint is

futile based on a motion to dismiss standard under Fed. R. Civ. P. 12(b)(6). MercExchange, 271

F. Supp. at 788. In this instance, the proposed amended complaint merely augments the FTC’s

already extensive factual allegations detailing the Defendants’ liability under the FTC Act and,

as to the GT Defendants, under ROSCA. Defendants cannot show that such amendments are

futile.

          C.    There Is No Bad Faith

          Finally, the FTC has acted in good faith by seeking to amend the FAC in this matter to

remove its request for equitable monetary relief under Section 13(b), in light of the recently-

issued AMG decision. The FTC has also acted in good faith by alleging additional facts

bolstering the FTC’s already-extensive claims against the Defendants. There is no bad faith or

dilatory motive on the part of the FTC in adding these factual allegations now; they are being

                                                     7
        Case 1:20-cv-03538-GLR Document 241 Filed 06/11/21 Page 8 of 9



 introduced before the commencement of discovery and the entry of any scheduling order in this

 case. In fact, the FTC is proposing these amendments even before the Court has ruled on

 Defendants’ pending motions to dismiss.

III.   Conclusion

        For the foregoing reasons, the FTC respectfully requests that this Court allow it to file

 the attached proposed amended complaint.

                                            Respectfully submitted,

                                            J. Reilly Dolan
                                            Acting General Counsel


 Dated: June 11, 2021                         /s/ Laura C. Basford
                                            Colleen Robbins (D. Md. Temp. Bar No. 92567)
                                            Sung W. Kim (D. Md. Temp. Bar No. 814609)
                                            Gordon E. Sommers (D. Md. Temp. Bar No.
                                            814431)
                                            Laura C. Basford (D. Md. Temp. Bar No. 814888)
                                            Federal Trade Commission
                                            600 Pennsylvania Ave., NW
                                            Mailstop CC-8528
                                            Washington, DC 20580
                                            (202) 326-2548; crobbins@ftc.gov
                                            (202) 326-2211; skim6@ftc.gov
                                            (202) 326-2504; gsommers@ftc.gov
                                            (202) 326-2343; lbasford@ftc.gov
                                            (202) 326-3395 (Facsimile)

                                            Attorneys for Plaintiff
                                            Federal Trade Commission




                                                    8
           Case 1:20-cv-03538-GLR Document 241 Filed 06/11/21 Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2021, I electronically filed the foregoing with the Clerk

of the Court using CM/ECF which will send a notice of electronic filing to counsel of record for

all parties. I also caused a paper copy of the foregoing to be sent to the Court via Federal

Express.




                                                    /s/ Laura C. Basford
                                                   Laura C. Basford




                                                     9
